Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 1 of 18 PageID 2799




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION



 DRAGON JADE INTERNATIONAL,                                     CASE NO: 8:17-cv-2422-T-27TBM
 LTD., a British Virgin Islands limited
 company,

          Plaintiff/Counter-Defendant,

 vs.

 ULTROID, LLC, et al.,

          Defendants/Counter-Plaintiffs.
                                                       /


     DEFENDANTS/COUNTER-PLAINTIFFS’ RESPONSE TO PLAINTIFF/COUNTER-
          DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Defendants/Counter-Plaintiffs, Ultroid, LLC, Ultroid Marketing and Development Corp.,

 and Ultroid Technologies, Inc. (collectively, “Ultroid”), by and through undersigned counsel,

 hereby respond in opposition to Plaintiff/Counter-Defendant’s Motion for Partial Summary

 Judgment on Ultroid’s Counterclaims. In support hereof, Ultroid states as follows:

          The heart of this action is the Option Agreement entered into by Dragon Jade and

 Michael Knox, on behalf of Ultroid, under disputed circumstances in January of 2017. The

 challenged Agreement purportedly offers Dragon Jade the right to negotiate the purchase of

 certain intellectual property owned by Ultroid (“Assets”1) associated with Ultroid’s innovative

 product designed to cure hemorrhoids (“Product”) for a price as low as $1,000,000.00.2 Dragon


 1
   The Assets specifically include the 510(k) premarketing authorization, US Patent No. 81313801, CA Patent No.
 2597892, and US Registered Trademark Nos. 3526435 and 1485175.
 2
   Dragon Jade has long taken the position that the Agreement grants Dragon Jade the right to purchase the Assets for
 the set price of $1,000,000, which is a figure substantially below the fair market value of the Assets. Along the same
 lines, Dragon Jade has represented – both throughout this lawsuit and in the marketplace – that it is the current
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 2 of 18 PageID 2800




 Jade has claimed that Ultroid breached the Agreement. Ultroid disputes that claim and brings

 several Counterclaims challenging the validity and enforceability of the Agreement based on

 disputed conduct of Dragon Jade and other circumstances surrounding the execution of the

 Agreement.

          By way of the instant Motion, Dragon Jade seeks summary judgment on four of Ultroid’s

 five remaining counterclaims: (a) Counterclaim I for a violation of FDUTPA; (b) Counterclaim

 V for rescission based on fraud and illegality; (c) Counterclaim VI for fraud in the inducement;

 and (d) Counterclaim VII for conspiracy.3 In doing so, Dragon Jade neglects evidence

 demonstrating that it engaged in bribery, extortion, deceit, and other fraudulent conduct to

 coerce, manipulate, and mislead Michael Knox, Ultroid’s former CEO, into executing the

 Agreement. Dragon Jade improperly construes evidence in its favor and omits material facts that

 are unfavorable to its position and supportive of Ultroid’s claims.

          As discussed in detail below, the record evidence establishes genuine issues of fact with

 regard to the subject Counterclaims, thereby precluding summary judgment. Accordingly,

 Dragon Jade’s Motion should be denied.




 owner of the Assets. However, as has been argued by Ultroid, any such interpretation of the Agreement would be in
 direct violation of Florida Statute § 607.1202, as the Ultroid shareholders have never approved the terms of the
 proposed sale as suggested by Dragon Jade. The Court recently ruled that shareholder approval was not required for
 the Option Agreement, due to the Court’s interpretation that the Agreement only allows Dragon Jade a limited right
 to enter into negotiations that, if agreed upon by the parties, would result in separate Asset Purchase Agreement
 requiring approval of Ultroid Shareholders. (See Doc. 136.) Based upon this Court’s ruling, Ultroid has not
 addressed in this response the issue of shareholder approval, and would instead rely upon the arguments previously
 made to the Court in that regard.
 3
   The Court recently dismissed Counterclaims II, III, and IV, respectively alleging state and federal RICO violations
 and seeking rescission based on a lack of shareholder approval. (Doc. 136.) Dragon Jade has not challenged
 Counterclaim VIII – a breach of contract claim pled in the alternative in the event the Agreement is found to be valid
 and enforceable.


                                                           2
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 3 of 18 PageID 2801




                                         MEMORANDUM OF LAW

          I.       Dragon Jade fails to acknowledge disputed issues of fact and other material
                   evidence.

          Dragon Jade’s recitation of facts contravenes the well-settled requirement that the facts

 be presented and construed against it for purposes of this Motion. Ultroid takes this opportunity

 to highlight certain disputed facts and present other evidence not cited by Dragon Jade.4

          The parties’ relationship began in June of 2015 when Dragon Jade contracted with

 Ultroid to be the exclusive distributor of the Product throughout China. (Knox Depo., 80:1–5,

 81:21–82:2; Doc. 12-1, pp. 18–32; Doc. 20-1, ¶ 4; Doc. 12-1, p. 1, ¶ 3.)5 Later that year, Dragon

 Jade’s CEO, Dr. Steve Lai, proposed the idea of Dragon Jade acquiring Ultroid. (Doc. 20-1, ¶ 4;

 Knox Depo., 79:10–25.) Michael Cao, Ultroid’s founder, and Michael Knox, Ultroid’s then-

 CEO, traveled to Hong Kong to meet with Dr. Lai. (Lai Depo., 13:1–5.)6 Dragon Jade paid for

 all expenses and provided entertainment to Knox and Cao. (See Knox Sworn Statement, 8:4–11;

 Goeree Depo., 100:1–101:1.)7 During this visit, Dr. Lai requested that Ultroid obtain an appraisal

 to substantiate a proposed purchase price of approximately $80,000,000.00 (Knox Depo., 79:10–

 25; Lai Depo., 9:2–6; Knox Sworn Statement, 9:10–24).

          Unfortunately, shortly thereafter, Knox fell critically ill with pneumonia and acute

 respiratory failure in February 2016, a significant fact that Dragon Jade completely fails to

 acknowledge. Knox was placed in a medically induced coma for six days, hospitalized for three

 weeks, and rehabilitated to re-learn how to walk. (Knox Depo., 35:9–36:21; Doc. 20-1, ¶ 6.)

 Although he was eventually able to return to work, he never resumed his full duties. (Knox

 4
   For a detailed history of the Ultroid companies and their leadership, Ultroid directs the Court to and incorporates
 the factual recitation set forth in detail in pages 3 through 5 of Ultroid’s Motion for Partial Summary Judgment
 (Doc. 133).
 5
   Cited pages of Michael Knox’s deposition testimony are attached at Exhibit 1.
 6
   Cited portions of Dr. Steve Lai’s deposition testimony are attached at Exhibit 2.
 7
   Cited portions of Michael Knox’s sworn statement, given on January 30, 2018, are attached at Exhibit 3. Cited
 portions of Michael Goeree’s deposition testimony are attached at Exhibit 4.


                                                          3
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 4 of 18 PageID 2802




 Depo., 35:17, 89:3–15; Doc. 20-1, ¶ 6.) He formally resigned from his C-level and managerial

 positions in July of 2016 and maintained only his officer roles as secretary and treasurer. (Knox

 Depo., 39:8–24, 47:5–48:1, 89:16–90:3.) While Knox was out of commission, Cao assumed the

 role of acting CEO and took complete charge of the Ultroid entities. (Id. 35:14–15, 36:22–37:3;

 Doc. 20-1, ¶ 6.)

            Leading up to this point, Ultroid had been working to address concerns with its quality

 management system (“QMS”) that had been raised by the FDA in August 2015. (See Doc. 20-1,

 ⁋ 5.) Nevertheless, Dragon Jade wanted to expand its footprint through the Asian countries

 through its ties with Ultroid and the Product. (See Henricksen Depo., 73:3–74:6, 74:20–75:6.)8

            In April 2016, Cao and Knox – despite his ongoing issues and at the insistence of Cao –

 traveled back to China to further discuss Dragon Jade’s purchase of Ultroid. (Knox Depo.,

 122:18–123:13; Doc. 20-1, ⁋ 7.) During that meeting, Dr. Lai reduced his offer to

 $40,000,000.00, only a quarter of which would be in the form of cash and the remainder of

 which would be of Dragon Jade stock. (Lai Depo., 9:25–10:7.) Just before then, Cao was handed

 an envelope of cash by Dr. Lai. (Goeree Depo., 85:11–86:21.) Cao did not seem surprised by the

 cash or the reduction in the purchase offer. (Knox Sworn Statement, 12:3–13:15.)

            A lot went on during the second half of 2016. Under Cao’s leadership, Ultroid’s QMS

 remediation was not completed and in September 2016, Ultroid voluntarily recalled the Product

 and suspended manufacturing so that it could complete its remediation efforts. (Knox Depo.,

 94:8–95:12; Doc. 20-1, ⁋ 8.) The following month, Cao unexpectedly resigned, leaving the still-

 recovering Knox as the only person acting with any leadership authority as ‘16 ended and ‘17

 began. (Knox Depo., 98:4–20; Doc. 20-1, ⁋ 8.) By this time, Knox was not only suffering from

 health and physical concerns, but he was also struggling financially. (Knox Sworn Statement,
 8
     Cited portions of Glenn Henricksen’s deposition testimony are attached at Exhibit 5.


                                                            4
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 5 of 18 PageID 2803




 21:8–20.) Dragon Jade knew of Knox’s and Ultroid’s vulnerabilities. (See Henricksen Depo.,

 243:23–244:4, 260:10–17; Lai Depo., 17:23–18:22, 37:24–38:2;) In fact, Knox had conveyed his

 financial vulnerabilities to Henricksen on multiple occasions, advising that he was not being

 suitably compensated and was struggling to make ends meet for his family. (See Henricksen

 Depo., 243:23–244:4, 260:10–17.)

        Additionally, as a result of the recall, Ultroid was unable to fulfill one of Dragon Jade’s

 purchase orders in connection with their distribution agreement. (Id. 84:3–15.) Dragon Jade

 ceased acquisition negotiations and initiated arbitration proceedings against Ultroid. (Id. 83:14–

 84:23; Doc. 12-1, ¶ 25.) Dragon Jade subsequently intertwined itself in Ultroid’s remediation

 efforts and offered to purchase Ultroid’s Assets. (Knox Depo., 113:4–9; Doc. 20-1, ⁋ 9.)

        On January 11, 2017, Dragon Jade’s consultant, Glenn Henricksen, presented verbal

 terms of a proposed Asset sale to Ultroid’s only two Board members at the time, one of which

 was Michael Knox. (Knox Depo., 109:8–15; Doc. 133-7, ⁋ 3; Doc. 12-1, p. 63.) The terms

 included a purchase price of only $1,000,000.00 in cash plus 500,00 shares of Dragon Jade stock.

 (Doc. 12-1, ¶ 26.) Dragon Jade’s purchase option was to be memorialized in the Option

 Agreement, which would call in part for Dragon Jade to fund some costs and complete certain

 tasks associated with the remediation of the Device in exchange for an exclusive option to

 purchase the Assets for potentially as little as $1,000,000.00. (Doc. 20-1, ¶¶ 10, 14, 15; see also

 Doc. 1-1.) Dragon Jade offered this as a solution to the arbitration proceedings. (See Lai Depo.,

 66:19–67:5 (indicating the arbitration stopped after the Agreement was executed); Knox Sworn

 Statement, 20:6–20.) The Board members approved the verbal terms but requested that they be

 reduced to writing for approval. (Knox Depo., 109:16–24.) Written terms were subsequently




                                                 5
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 6 of 18 PageID 2804




 finalized between Dragon Jade and Knox, but they were never presented to Ultroid’s Board or

 shareholders. (Doc. 133-7, ⁋⁋ 3, 5.)

          Although Henricksen was the primary point of contact for Knox during this time, Dragon

 Jade fails to mention that Dr. Lai and Attorney Richard Blaylock9 both dealt heavily with Knox

 prior to the execution of the Option Agreement. (Knox Depo., 110:17–22; Lai Depo., 22:7–18.)

 Attorney Blaylock negotiated the terms of the Option Agreement and ultimately drafted the final

 version of the Agreement. (Knox Depo., 110:17–22; Henricksen Depo., 136:5–137:13.)

          Dr. Lai did not like Knox but knew he needed him to obtain the Assets, given that Knox

 was the only person left with Ultroid that was capable of executing the Agreement.10 (Lai Depo.,

 20:1–22:3, 54:19–25, 55:25–56:7.) Therefore, he agreed to assist Knox with his financial

 struggles, but would only do so once the Option Agreement was executed. (See id. 20:1–25.)

 Additionally, Dr. Lai offered Knox a full-time operations position with Dragon Jade, contingent

 on the sale of the Assets. (See Dragon Jade’s Response to Request for Admission No. 16,

 attached at Exhibit 6; Doc. 20-1, ¶ 16; Henricksen Depo., 224:7–19; Knox Sworn Statement,

 21:21–22:13, 22:22–25.) Dragon Jade would not put the offer in writing or finalize the terms of

 the position until after the Agreement was consummated. (Knox Sworn Statement, 22:3–4;

 Henricksen Depo., 224:20–225:3.) And on at least one occasion, Dr. Lai threatened to release

 photographs taken of Knox in compromising situations while in Hong Kong if he did not execute

 the Agreement. (Knox Sworn Statement, 23:1–6; Goeree Depo., 100:21–101:13.) Dragon Jade

 did not acknowledge the job offer or threat in its recitation of the facts.


 9
    Richard Blaylock is an attorney with the law firm of Pillsbury, Winthrop, Shaw Pittman, LLP, which was the
 original firm that represented Dragon Jade in connection with this matter. On October 5, 2018, shortly after the
 deposition of Glenn Henricksen, the K&L Gates law firm substituted as counsel in place of Pillsbury, without
 explanation. (Doc. 69.)
 10
    During his deposition, Dr. Lai likened Michael Knox to his “disgusting driver,” whom he could not fire because
 of his ability to navigate the roads. Dr. Lai placed his driver and Knox in the category of people who are essentially
 indispensable because their “good points outweigh [their] bad points.” (Lai Depo., 52:19–54:25.)


                                                           6
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 7 of 18 PageID 2805




         On January 19, 2017, Knox executed the Option Agreement on behalf of Ultroid without

 the knowledge or approval of the Ultroid shareholders. (See Doc. 1-1, p. 2; Doc. 20-1, ⁋ 10;

 Doc. 133-7, ¶ 3.) Knox also executed a Security Agreement, purportedly granting Dragon Jade

 an interest in specified collateral as security for Ultroid’s reimbursement of costs paid by and due

 to Dragon Jade under the Option Agreement. (Doc. 1-2; Doc. 20-1, ⁋ 11.)

         The contested wire transfers followed.11 Knox had expressed a need for $20,000. Dr. Lai

 did not think Knox was worth that, but knew he had to pay him something. (Lai Depo., 20:1–12,

 27:6–13.) Dr. Lai orchestrated for Knox to receive an under-the-table payment from a Dragon

 Jade employee, which was specifically structured in a manner that would avoid scrutiny by the

 SEC and auditors. (Id. 22:4–20, 27:1–18, 34:11–21.) On January 23, 2017, a lower-level

 employee, Tam Sui Man, wired $10,000.00 – allegedly from her personal finances – to an

 account in the name of Knox’s sister-in-law, Dale Rose. (Id. 22:4–20, 34:11–21, 29:18–25,

 Doc. 133-8, p. 1.)

         William Fung, Dragon Jade’s CFO, assisted in facilitating the transaction, and Dragon

 Jade’s accounting department prepared a corresponding loan agreement between Tam Sui Man

 and Dale Rose. (Id. 26:13–20, 31:10–18; Henricksen Depo., 247:19–248:1, 252:2–253:5.)

 Henricksen worked with Knox to obtain account numbers and other information to needed to

 complete the transaction for the benefit of Knox; Dragon Jade was unaware of who Dale Rose

 was or whether she even existed. (Lai Depo., 28:11–16, 29:1–7, 32:20–22, 36:1–37:18; see also

 Henricksen Depo., 244:20–249:17.) Knox, whose wife is a co-signor on Dale Rose’s account,

 ultimately retrieved the funds. (Knox Sworn Statement, 27:17–28:7.) Dr. Lai later reimbursed



 11
   The following facts regarding the January 23 and July 31, 2017 wire transfers are generally derived from and
 supported by the documents at Doc. 133-1 and the following portions of Dr. Steve Lai’s deposition transcript:
 20:14–37:23, 43:25–47:20, 48:16–52:18, 56:10–57:12.


                                                       7
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 8 of 18 PageID 2806




 Tam Sui Man the $10,000.00, plus interest, from his personal account. (Lai Depo., 27:23–28:5,

 44:6–18, 46:14–21.)

        When the sale of the Assets did not occur as quickly as anticipated, Dr. Lai orchestrated a

 second wire transfer to Knox. On July 31, 2017, CFO William Fung wired $5,400.00 from his

 personal account to the account of Dale Rose. (Id. 50:2–4.) Fung also assisted Dragon Jade’s

 accounting department in fabricating another fake loan document between Dale Rose and Tam

 Sui Man, even though Ms. Man did not provide the money. (Id. 49:21–51:20.) Dragon Jade again

 worked with Knox to sort out the details of the transfer. Dr. Lai later reimbursed Fung from his

 personal account. (Id. 56:10–23.) Knox retrieved the funds on or around August 1, 2017. (Knox

 Sworn Statement, 33:1–14.)

        Both of these transfers were done without any due diligence and designed to evade the

 eye of the SEC and auditors. (Lai Depo., 34:11–35:20; see also id. 47:22–48:6, 57:13–58:7.)

 Knox believed they were done to influence him to execute the Agreements. (Knox Sworn

 Statement, 23:7–11.) Dr. Lai testified that he would not have paid Knox had he not executed the

 Agreement. (Id. 22:3–5.)

        The extent to which Dragon Jade satisfied its obligations under the Option Agreement in

 the months after it was executed is contested by the parties. So, too, is the reason for the delay in

 remediation. Nevertheless, by the second half of 2017, Knox learned that Dragon Jade would be

 unable to make the payments or complete the tasks required of it under the Option Agreement.

 (Doc. 20-1, ¶¶ 13–17; Knox Depo., 130:5–19, 131:18–133:10.) Thus, Knox sought new

 leadership to fill the void in management and move Ultroid forward. In September 2017,

 Michael Goeree was hired as Ultroid’s new CEO to manage capitulation, raise funds, and bring

 the Product back to the market. (Goeree Depo., 23:1–24:7; Doc. 31-1, ⁋ 3.)




                                                  8
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 9 of 18 PageID 2807




            Goeree quickly recognized what he considered suspicious circumstances and ambiguities

 associated with the Option Agreement, prompting him to terminate the relationship between the

 parties and the employment of Michael Knox. (Id. 73:25–74:9, 77:6–77:18, 109:16–110:115;

 Doc. 1-4.) This action followed.12 Dragon Jade now seeks summary judgment on the

 Counterclaims that challenge the validity and enforceability of the Agreements between the

 parties.

            II.    Dragon Jade’s burden at the summary judgment stage.

            Federal Rule of Civil Procedure 56(c) provides that judgment for the moving party is

 appropriate only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

 and that the moving party is entitled to judgment as a matter of law.” See also Jeffrey v. Sarasota

 White Sox, 64 F.3d 590, 593 (11th Cir. 1995). Assuming Dragon Jade can establish competent

 evidence in support of its Motion or demonstrate a lack of evidence supporting Ultroid’s

 counterclaims, Ultroid may defeat the Motion by proffering counter-evidence revealing disputed

 issues of fact. See Landers v. Milton, 370 So. 2d 368, 370 (Fla. 1979). All facts and reasonable

 inferences must be viewed in the light most favorable to the School Board as the nonmoving

 party. Hill v. Cundiff, 797 F.3d 948, 967 (11th Cir. 2015).

            III.   Disputed issues of fact and competing interpretations of the evidence
                   preclude summary judgment on each of the subject Counterclaims.

            In the Motion, Dragon Jade paints a picture of an innocent foreign corporation coming to

 the rescue of a drowning American company and its struggling leader. But, its self-serving


 12
    Throughout this litigation, Dragon Jade has taken inconsistent positions with respect to its claimed ownership of
 the Assets versus its right to negotiate a potential purchase of the Assets. In recent filings with the SEC, Dragon Jade
 has held itself out to be the exclusive owner and provider of a hemorrhoid treatment technology that replicates the
 technology which is the subject of the Assets. (See Affidavit of Attorney Timothy Van Dyke attached at Exhibit 7.)



                                                            9
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 10 of 18 PageID 2808




  interpretation of the record and factual omissions fail to account for the competing story of a

  publicly-traded foreign company’s motivation to acquire the innovative, desirable and profitable

  technology of a privately-owned domestic company and its efforts to ascertain those valuable

  assets at the lowest possible cost by capitalizing on the vulnerabilities of the American company

  and its leader. Considered in its totality and construed in the light most favorable to Ultroid, the

  record evidence paints a very different picture than that depicted by Dragon Jade.

          Dragon Jade has had its sights set on Ultroid’s Product since 2015, evidenced by its

  desire to be an exclusive distributor and its CEO’s interest in acquiring Ultroid. To this day,

  Dragon Jade is not only pursuing this litigation in effort to acquire the Assets related to the

  Product, but it is now replicating the Product’s technology for its own use and benefit overseas

  and to appeal to investors. (See Exhibit 7.) It is, therefore, not hard to believe Dragon Jade was

  actively trying to obtain the Assets over the past few years and would have done whatever it took

  to get them.

          Dragon Jade’s first effort to obtain the Product was by way of acquiring Ultroid at a price

  that Dragon Jade deemed appropriate – around $84,000,000. It later bribed Michael Cao into

  accepting the lower purchase price of $40,000,000 in cash and Dragon Jade stock. However,

  following Knox’s serious health concerns and Ultroid’s recall of the Product, Dragon Jade had

  the opportunity to leverage their vulnerabilities for its ultimate end goal – to acquire the Assets

  for a fraction of their worth.

          Dragon Jade offered to assist Ultroid in the requisite remediation efforts in exchange for

  the right to purchase the Assets for a nominal price, as set forth in the Option Agreement.

  Dragon Jade leveraged arbitration proceedings against Ultroid, which it agreed to release if Knox

  executed the Option Agreement. It also capitalized on Knox’s financial struggles, bribing him




                                                  10
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 11 of 18 PageID 2809




  with a job opportunity and paying him off via an illegal wire transfers masqueraded as a personal

  loans to a third party in order for him to execute the Agreement. To ensure that Knox carried out

  the execution of the Agreement, Dragon Jade also threatened to release salacious photographs

  taken of him while in Hong Kong. Each of these acts were done to secure Knox’s execution of

  the Agreement that purportedly allows for Dragon Jade right to purchase the Assets.

          Dragon Jade’s coercive, manipulative and deceitful conduct calls into question the

  validity of the Option Agreement, and the disputed facts and competing interpretations of the

  evidence in its totality precludes summary judgment. Indeed, from this record, a reasonable jury

  could find in favor of Ultroid as to each of the following Counterclaims:

                  A.      FDUTPA – Counterclaim I

         A FDUTPA claim has three elements: (1) a deceptive act or unfair practice; (2) causation;

  and (3) actual damages. Carriuolo v. Gen. Motors LLC, 72 F. Supp. 3d 1323, 1325–26 (S.D. Fla.

  2014) (citing Lustig v. Bear Stearns Residential Mortg. Corp., 411 F. App’x 224, 225 (11th Cir.

  2014)). “A deceptive act is one that is ‘likely to mislead’ consumers; the pleader need not plead

  any reliance on the part of the consumer.” Third Party Verification, Inc. v. Signaturelink, Inc.,

  492 F. Supp. 2d 1314, 1326 (M.D. Fla. 2007). “An unfair act is ‘one that offends established

  public policy’ and is ‘immoral, unethical, oppressive, unscrupulous or substantially injurious to

  consumers.’” Saxon Fin. Grp., Inc. v. Rath, 2012 WL 3278662, *6 (S.D. Fla. Aug. 9, 2012)

  (quoting PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003). FDUTPA

  applies to private causes of action arising from single unfair or deceptive acts . . . .” Id.

          As discussed in detail with supporting evidence herein, in the days and weeks leading up

  to the execution of the Option Agreement, Dragon Jade blackmailed and threatened Knox by

  threatening to release photographs of him if he did not execute the Agreement. It also extorted




                                                    11
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 12 of 18 PageID 2810




  his financial vulnerabilities, offering him a job contingent on the sale of the Assets and paying

  him under the table for his execution of the Agreement.

          Dragon Jade characterizes the wire transfers as generous personal loans – nothing more

  than good deeds intended to help a struggling man. However, the circumstances under which

  they were crafted and carried out suggest otherwise: Dr. Lai was stringing Knox along by

  providing just enough support to keep him above water, and illegally disguising it as a personal

  loan to a third party to avoid scrutiny by the SEC and auditors. Dr. Lai did not want anyone to

  know that Knox was being paid. As for the other acts discussed herein, Dragon Jade writes them

  off as insignificant or unsupported.

          Irrespective of Dragon Jade’s characterization of its conduct, when viewing the evidence

  discussed herein in the light most favorable to Ultroid, a jury could reasonably conclude that

  Dragon Jade engaged in immoral, unscrupulous, unethical and oppressive conduct, and that said

  conduct coerced, manipulated and intimidated Knox into executing the Agreements.

          Moreover, there is sufficient record evidence to support Ultroid’s position that it was

  damaged in more ways than one by Knox’s execution of the Agreements. For example, Ultroid

  did not end up with the remediated QMS and marketable Product that it expected to have and has

  had to incur costs associated with having to fund the remediation efforts that it believed would be

  fulfilled by Dragon Jade.13 (See Doc. 31-1, ⁋ 3.) The Court just held that that these types of

  damages support “actual damages” for purposes of FDUTPA, recognizing that “diminished

  value” and “insufficient product value” satisfy the damages aspect of a FDUTPA claim. (See

  Doc. 136, p. 6); Collins v. DaimlerChrysler Corp., 894 So. 2d 988, 990 (Fla. 5th DCA 2004).

  Additionally, assuming the Agreement is enforced and results in a sale of the Assets at a price

  13
     To the extent this theory of damages conflicts with Ultroid’s claims for rescission, Ultroid will have the
  opportunity to elect its remedies down the road. See Bliss & Laughlin Indus., Inc. v. Malley, 364 So. 2d 65, 65 (Fla.
  4th DCA 1978).


                                                           12
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 13 of 18 PageID 2811




  proposed by Dragon Jade, Ultroid would suffer the loss of its Assets for millions of dollars

  under-value.

         Ultimately, the reasonableness and quantification of Ultroid’s claimed damages is

  appropriately determined by the jury. State Farm Mut. Auto. Ins. Co. v. Performance

  Orthapaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1311 (S.D. Fla. 2018) (providing

  damages are generally an issue of fact for the jury). In light of the disputed issues with regards to

  each element of the claim, Counterclaim I should be submitted to a jury.

                 B.      Rescission of the Agreements Based on Fraud and Illegality –
                         Counterclaim V

         In Counterclaim V, Ultroid seeks rescission of the Agreements on the ground that they

  sound in fraud and illegality. The counterclaim is predicated on conduct of Dragon Jade and its

  representatives and other circumstances leading up to and surrounding the execution of the

  Agreements. A claim for rescission requires proof of: (1) the character or relationship of the

  parties; (2) the making of the contract; (3) the existence of fraud, mutual mistake, false

  representations, impossibility of performance, or other ground for rescission or cancellation;

  (4) that the party seeking rescission has rescinded the contract and notified the other party to the

  contract of such rescission; (5) if the moving party has received benefits from the contract, he

  should further allege an offer to restore these benefits to the party furnishing them, if restoration

  is possible; and (6) lastly, that the moving party has no adequate remedy at law. Barber v. Am.'s

  Wholesale Lender, 542 F. App'x 832, 836 (11th Cir. 2013) (citing Billian v. Mobil Corp., 710 So.

  2d 984, 991 (Fla. 4th DCA 1998)).




                                                   13
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 14 of 18 PageID 2812




           Dragon Jade’s argument rests on the third and sixth elements.14 Dragon Jade argues that

  the claim is based on unsupported allegations of financial manipulation, extortion, threats, and

  concealments, but the Court already rejected that argument in its June 25 Order, finding that

  Ultroid’s allegations of fraudulent and illegal conduct, including financial manipulation,

  extortion, and blackmail, were pled with sufficient particularity. (Doc. 136, p. 12.) Sections I and

  III.A, supra, discuss the evidentiary basis for those allegations that the Court has already found

  support this Counterclaim.

           Indeed, evidence demonstrates that Dragon Jade orchestrated under-the-table wire

  transfers with corresponding fraudulent loan agreements and dangled a job opportunity before

  Knox, which were contingent on the execution of the Agreement and the ultimate sale of the

  Assets, respectively. Evidence further demonstrates that Dr. Lai provided Knox with sexual and

  compromising entertainment while he was in Hong Kong during at least the November 2015 trip,

  and that Dr. Lai and/or his agents took salacious photographs of him in those situations, which

  Dragon Jade then threatened to release to Knox’s family and the public in the months leading up

  to 2017 if Knox would not execute the Agreements. This of course put Michael Knox’s personal

  and professional life and reputation in jeopardy, leaving him in an even more vulnerable state if

  he did not execute the Agreements.

           Knox was in a vulnerable state in the year leading up to the execution of the Agreements

  based on his poor health and physical condition since he fell critically ill in February of 2016 and

  his financial struggles. All the foregoing conduct by Dragon Jade and/or its representatives,

  which is supported by ample evidence detailed in Section I and discussed herein, constitute


  14
    As to the remaining elements, there is no dispute as to: the existence of a relationship between the parties; the fact
  that the Agreements were executed between the parties; that Ultroid notified Dragon Jade of its termination of the
  Agreement (see Doc. 1-4); and, that Ultroid has since requested the amounts that would be owed back to Dragon
  Jade for expenses it fronted in contemplation of the Option Agreement (see Doc. 133-9).


                                                            14
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 15 of 18 PageID 2813




  different ways in which Dragon Jade extorted Knox’s vulnerabilities and supports a reasonable

  conclusion that Dragon Jade made financial offers and threats to extort Michael Knox’s

  vulnerabilities and to manipulate and bribe him into executing the Agreements. A reasonable

  jury could find that this conduct constitutes grounds for rescission of the Agreements.

         Dragon Jade further argues that Counterclaim V fails because Ultroid has an adequate

  remedy at law. In support, Dragon Jade points to Ultroid’s other Counterclaims seeking

  damages. This is a premature inquiry. See, e.g., Anchor Bank, S.S.B. v. Conrardy, 763 So. 2d

  360, 361 (Fla. 4th DCA 1988) (acknowledging that the trial court held a hearing following the

  verdict on the rescission claim to determine whether the plaintiff had an adequate remedy at

  law). For now, the fact that there are related causes of action at law does not preclude the

  maintenance of a rescission claim. Id. If each claim prevails, Ultroid will later be entitled and

  required to make an election of remedies. See Bliss & Laughlin Indus., Inc. v. Malley, 364 So. 2d

  65, 65 (Fla. 4th DCA 1978); see also Deemer v. Hallett v. Pontiac, Inc., 288 So. 2d 526, 527–58

  (Fla. 3d DCA 1974) (providing that the plaintiff who brought mutually exclusive claims for

  rescission and for damages was to make an election of remedies). That time has not yet come.

  Accordingly, this argument fails and the Motion should be denied as to Counterclaim V.

                 C.      Fraud in the Inducement – Counterclaim VI

         Counterclaim VI is a claim for fraud in the inducement, which requires: (1) a false

  statement of material fact; (2) knowledge by the person making the statement that the

  representation is false; (3) intent by the person making the statement that the representation will

  induce another to act on it; and (4) reliance on the representation to the injury of the other party.”

  Larson v. Correct Craft, Inc., 537 F. Supp. 2d 1264, 1267 (M.D. Fla. 2008), vacated and

  remanded on other grounds, 569 F.3d 1319 (Fed. Cir. 2010).




                                                   15
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 16 of 18 PageID 2814




         The record contains evidence which supports the conclusion that Dragon Jade, through its

  representatives, made false statements and misrepresentations to Knox regarding its intentions in

  entering into the Option Agreement, its ability to perform under the same, and the legal

  requisites for entering into such an agreement, which Dragon Jade knew to be false and

  misleading, with the intention of having Knox execute the Option Agreement to set up a sale of

  the Assets to Dragon Jade. Dragon Jade represented to Knox that it intended to remediate the

  Product and make payments under the Option Agreement, both of which Knox later learned

  Dragon Jade could not do. Dragon Jade nonetheless made these representations in order to secure

  its right to purchase the Assets.

         Relying on those representations, Knox did in fact execute the Option Agreement,

  thereby causing harm and injury to Ultroid. Ultroid has suffered through unanticipated costs

  incurred in having to complete the remediation on its own, and it will suffer further financial

  harm should the Assets be purchased at the severely undervalued price suggested by Dragon

  Jade. This evidence requires that the Counterclaim VI be submitted to the jury.

                 D.      Conspiracy – Counterclaim VII

         Counterclaim VII, which is pled in the alternative to the other counterclaims, is

  predicated on a conspiracy between Dragon Jade and Michael Knox to defraud the Ultroid

  shareholders and illegally divest Ultroid of its Assets. (Doc. 126, ¶¶ 194, 199, 201–203.) A

  conspiracy claim requires: (1) a conspiracy between two or more parties; (2) to do an unlawful

  act or to do a lawful act by unlawful means; (3) the doing of some overt act in furtherance of the

  conspiracy; and (4) resulting damage to the plaintiff. Walters v. Blankenship, 931 So. 2d 137,

  140 (Fla. 5th DCA 2006) (citation omitted).




                                                 16
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 17 of 18 PageID 2815




            Ample evidence suggests that Knox, acting outside the scope of his authority, conspired

  with Dragon Jade and participated in its scheme to strip Ultroid and its shareholders of the

  Assets. Indeed, Ultroid’s corporate representative and current CEO has questioned whether Knox

  was in fact a victim of Dragon Jade’s conduct or himself a bad actor in all of this. (See Goeree

  Depo., 82:9–19, 102:8–13.) Dragon Jade took significant acts in furtherance of that conspiracy

  by drafting the Option Agreement that potentially allows for the sale of the Assets for as low as

  $1,000,000.00, paying Knox to reduce the purchase price of the Product and Assets and execute

  the Option Agreement, fabricating fake loan agreements to avoid the scrutiny of the SEC and

  auditors, and offering Knox a job once the sale went through.

            Under this set of facts, Ultroid has been financially damaged and its shareholders have

  been wrongfully stripped of their investments, as the company could lose all of its Assets for

  substantially less than what they are worth. Thus, the Motion should be denied with regard to

  Counterclaim VII.

  IV.       Conclusion

            Dragon Jade’s Motion offers a one-sided presentation of the facts which is disputed by

  competing interpretations and other evidence favorable to Ultroid. Dragon Jade has made a

  concerted effort to downplay those facts that are unfavorable to its position. Nonetheless, the

  record contains sufficient evidence that, when construed in the light most favorable to Ultroid,

  supports a jury verdict in favor of Ultroid and against Dragon Jade as to the subject

  Counterclaims. As such, summary judgment would be improper and the Motion should be

  denied.

            WHEREFORE,          Defendants/Counter-Plaintiffs     ULTROID,     LLC;     ULTROID

  MARKETING DEVELOPMENT CORP.; and ULTROID TECHNOLOGIES, INC. respectfully




                                                  17
Case 8:17-cv-02422-JDW-CPT Document 138 Filed 06/27/19 Page 18 of 18 PageID 2816




  request that this Court enter an Order denying Plaintiff’s Motion for Partial Summary Judgment

  on Ultroid’s Counterclaims for such other and further relief as the Court deems just and proper.

         I HEREBY CERTIFY that on June 27, 2019, the foregoing was electronically served to
  William J. Simonitsch, Esq. and Javier Roldan Cora, Esq., K & L Gates LLP, Southeast
  Financial Center, 200 South Biscayne Boulevard, Suite 3900, Miami, FL 33131.

                                                      /s/ Jenna M. Winchester
                                               WILLIAM E. LAWTON, ESQ.
                                               Florida Bar No. 0163236
                                               JOSHUA B. WALKER, ESQ.
                                               Florida Bar No. 0047614
                                               JENNA M. WINCHESTER, ESQ.
                                               Florida Bar No. 0114280
                                               Dean, Ringers, Morgan & Lawton, P.A.
                                               Post Office Box 2928
                                               Orlando, Florida 32802-2928
                                               Tel: 407-422-4310 Fax: 407-648-0233
                                               WLawton@drml-law.com
                                               JWalker@drml-law.com
                                               JWinchester@drml-law.com
                                               Attorneys for the Ultroid Companies




                                                 18
